t c memo united_states tax_court foxworthy inc et al petitioners v commissioner of internal revenue respondent docket nos filed date william e frantz and donald b deloach for petitioners ron h bell and tricia s bell robert h hishon for petitioner foxworthy inc stephen r takeuchi brianna b taylor joel d mcmahan laura beth salant travis t vance and robert w dillard for respondent 1cases of the following petitioners have been consolidated herewith for trial briefing and opinion foxworthy inc docket nos and ron h bell and tricia s bell docket nos and all are hereinafter collectively referred to as the instant case memorandum findings_of_fact and opinion wells judge respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows foxworthy inc docket no year deficiency penalty under sec_6662 dollar_figure dollar_figure foxworthy inc docket no year penalty under i r c deficiency sec_6662 dollar_figure dollar_figure foxworthy inc docket no year deficiency penalty under sec_6663 dollar_figure dollar_figure ron h bell and tricia s bell docket no year deficiency sec_6663 sec_6662 penalties under i r c dollar_figure dollar_figure dollar_figure ron h bell and tricia s bell docket no year deficiency sec_6663 sec_6662 penalties under i r c dollar_figure dollar_figure dollar_figure ron h bell and tricia s bell docket no year deficiency sec_6663 sec_6662 penalties under sec_2001 dollar_figure dollar_figure dollar_figure ron h bell and tricia s bell docket no penalties under i r c tax under i r c year deficiency sec_6662 sec_6663 sec_6651 addition to dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number --- big_number dollar_figure big_number --- after concessions by the parties and settlement of several issues the issues remaining for decision are whether petitioners ron h bell and tricia s bell2 are liable for the section fraud_penalty for the years in issue whether on account of fraud the period of limitations remains open for the years in issue whether certain offshore employee_leasing transactions oel transactions that petitioner ron h bell entered into during the years in issue lacked economic_substance whether petitioner ron h bell constructively received the money transferred as part of the oel transactions whether petitioner foxworthy inc foxworthy was ron h bell’s alter ego whether foxworthy is entitled to deductions claimed regarding certain real_property on northside drive in atlanta georgia whether petitioners ron h bell and tricia 2tricia s bell is also referred to herein as patricia d small her maiden name 3unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure s bell are entitled to certain deductions claimed for expenses related to bell capital management inc an s_corporation owned by petitioner ron h bell whether petitioners ron h bell and tricia s bell are entitled to a certain nonbusiness_bad_debt deduction whether petitioner ron h bell must recognize gain on interest and dividends on certain investment accounts whether petitioner ron h bell must recognize capital_gains on the liquidation of certain stock whether bell capital management inc was entitled to an employee_business_expense deduction for certain fines paid to the securities_and_exchange_commission sec whether petitioners are liable for the sec_6662 negligence_penalty for the years in issue whether petitioners ron h bell and tricia s bell are liable for the sec_6651 addition_to_tax for the years in issue and whether petitioners have shown sufficient grounds to supplement the record findings_of_fact some of the facts and certain exhibits have been stipulated by the parties the parties’ stipulations are incorporated in this opinion and are so found the parties have stipulated that the venue for appeal of the instant case is the u s court_of_appeals for the eleventh circuit petitioner ron h bell mr bell graduated from vanderbilt university in and received a degree in electrical engineering during mr bell graduated from emory university and received a master’s of business administration during the years in issue mr bell was a chartered financial analyst of the cfa institute as well as a chartered investment counselor of the investment counselor association of america after graduating from emory mr bell worked for asset management in atlanta georgia for year specializing in investment research subsequently mr bell worked for national service industries inc for years in various positions at national service industries mr bell developed a risk control process of managing investments the objective of the risk control process was to protect investments from participating in periods of significant decline while allowing them to produce attractive returns during mr bell incorporated bell capital management inc bcm during date mr bell elected to treat bcm as an s_corporation from mr bell’s incorporation of bcm in and throughout the years in issue mr bell owned percent of bcm and was its sole director at bcm mr bell made the risk control process he developed at national service industries available to individual clients and their financial planners during through mr bell’s duties as bcm’s employee included the supervision and direction of business operations providing services to clients as a financial planner investment counselor and wealth manager and in related capacities from through investment decisions on behalf of bcm clients were made by bcm’s investment committee the investment committee comprised mr bell thomas c comsudes mr comsudes and mark s palmer mr palmer mr comsudes and mr palmer began contributing as decision makers after each had worked at bcm for several years during mr comsudes graduated from stetson university and received a bachelor’s degree in business administration mr comsudes worked for fidelity investments for approximately months after graduating from stetson university during date mr comsudes met mr bell and began working at bcm when mr comsudes started working for bcm he handled administrative functions and placed buy and sell orders as the years went by mr comsudes assumed more responsibility and handled some of the investment research during mr palmer graduated from the university of georgia and received a bba degree in finance during mr palmer received a master’s in business administration from georgia state university mr palmer is also a chartered financial analyst and a cfa institute member mr palmer like mr comsudes handled administrative duties when he joined bcm and later worked his way up to investment research during bcm moved to new offices in atlanta to accommodate the growth it experienced at the time of the move bcm had five employees shortly after the move bcm hired three additional workers by bcm had employees by the end of bcm managed the portfolios of big_number clients with an aggregate market_value of dollar_figure million by the end of business had improved and bcm managed the portfolios of big_number clients with an aggregate market_value of dollar_figure bcm received quarterly fees as compensation_for investment services clients paid the fees either by writing checks each quarter or by having the fees deducted from their accounts from through bcm paid mr bell wages of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively during through the taxable years in issue mr bell reported on his federal_income_tax returns wages of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for through mr bell reported on his federal_income_tax returns wages received from nationwide executive staff leasing nesl and for mr bell reported on his federal_income_tax return wages received from international leasing services ils petitioner tricia s bell mrs bell received a degree from kings business school for over years mrs bell worked as a paralegal for a law firm in north carolina during mrs bell moved to atlanta mrs bell worked as a paralegal for an atlanta law firm for over years during either or mrs bell became interested in interior plant design as a hobby during the early 1980s mrs bell stopped working as a paralegal and opened her own interior plant design business under the name plantlease plantlease bought sold and maintained interior plants for offices and office buildings after plantlease’s business declined mrs bell sometime around sold plantlease thereafter mrs bell became a percent owner of kaleidoscope a lawn maintenance company belinda cochran owned the other percent of kaleidoscope and was responsible for its day-to-day operations during the years in issue mr and mrs bell hereinafter sometimes the bells were cash_method taxpayers deductions claimed by bcm and by the bells during the taxable years in issue bcm claimed deductions related to its business and reported the deductions on its forms 1120s u s income_tax return for an s_corporation the net_income of bcm was then reported on the bells’ schedule e supplemental income and loss for the respective years for the following taxable years bcm deducted the following amounts paid for the services of mr bell dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent disallowed all those amounts in addition to the money bcm paid mr bell it claimed several other expenses respondent determined that bcm overstated its deductions by dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively for and bcm claimed dollar_figure and dollar_figure respectively for contract labor performed by sharon mamrose womble an artist mrs bell hired ms womble to paint the outside and inside of the wine cellar of the bells’ residence pincite northside drive northside mr bell approved the expense as a business_expense for bcm from taxable years through bcm claimed deductions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on its forms 1120s as expenses paid to mycroft ltd mycroft an alleged irish corporation owned by john fitzgerald the payments to mycroft were allegedly for advertising and marketing bcm to potential european clients business development seminar expenses travel professional fees and printing in addition to the professional fees deducted as part of the oel transactions see infra pp bcm claimed deductions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and 4these amounts represented payments as part of the oel transactions described below dollar_figure for professional fees on its federal_income_tax returns for taxable years through respectively respondent disallowed all of the deductions on its returns bcm claimed deductions of dollar_figure dollar_figure and dollar_figure for business development for taxable years through respectively respondent disallowed the entire amount of each deduction bcm also claimed deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for travel and lodging for taxable years and respectively respondent disallowed all of those deductions bcm claimed a deduction of dollar_figure for advertising expenses paid to mycroft for taxable_year bcm claimed deductions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for legal fees paid to reiserer agee llp for taxable years through respectively bcm claimed deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for marketing for taxable years and respectively bcm claimed a deduction of dollar_figure dollar_figure dollar_figure and dollar_figure for office supplies for taxable years and respectively bcm claimed a deduction of dollar_figure paid to mycroft for taxable_year and a deduction of dollar_figure for taxable_year paid to various organizations for seminars bcm claimed deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for utilities for taxable years and respectively bcm claimed deductions of dollar_figure and dollar_figure for employee business_expenses for taxable years and respectively bcm claimed deductions of dollar_figure dollar_figure and dollar_figure for rent paid to foxworthy for taxable years through respectively bcm claimed deductions of dollar_figure dollar_figure and dollar_figure for meals and entertainment for taxable years through respectively bcm claimed a deduction of dollar_figure for contract labor for taxable_year bcm claimed deductions of dollar_figure and dollar_figure for taxes and licenses paid to cherokee county and dekalb county for taxable years and respectively bcm claimed deductions of dollar_figure and dollar_figure paid to georgia state university for continuing education of kelli bell5 for taxable years and respectively bcm claimed deductions of dollar_figure and dollar_figure for insurance for taxable years and respectively bcm claimed a deduction of dollar_figure for a new telephone system6 for taxable_year bcm claimed a deduction of dollar_figure for dues and subscriptions for taxable_year bcm claimed a deduction of dollar_figure for repairs and maintenance for taxable_year respondent disallowed all of bcm’s claimed deductions listed above 5kelli bell is the daughter of petitioners ron h bell and tricia s bell 6respondent determined that the deduction for the new telephone system should have been capitalized not deducted on date the sec fined bcm mr bell mr comsudes and mr palmer because they were in violation of section e f and k of the investment advisers act of bcm was fined dollar_figure and the three individuals were each fined dollar_figure bcm paid the entire dollar_figure in because it considered itself the beneficiary of the work of mr bell mr comsudes and mr palmer bcm deducted the entire dollar_figure as an employee_business_expense for taxable_year respondent disallowed the entire dollar_figure deduction mr and mrs bell claimed charitable_contribution deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for taxable years and respondent disallowed those deductions in the following amounts dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the disallowed deductions are contributions to the bell family_foundation for hope inc foundation an entity organized under sec_501 during the bells contributed to the foundation big_number shares of northeast investors trust a mutual_fund owned by the bells through their partnership r p partnership at the time of the contribution the shares were worth dollar_figure each a total of dollar_figure during the bells also contributed dollar_figure to youth cultural dollar_figure to braves foundation and dollar_figure to the gorham- mcbane library in addition the bells claimed a charitable_contribution_deduction of dollar_figure a sec_50 percent of the contributions from mr bell’s schedule_k-1 shareholder’s share of income credits deductions etc during the bells contributed to the foundation another big_number shares of northeast investors trust again owned by the bells through the r p partnership at the time of the contribution the shares were worth dollar_figure each a total of dollar_figure during the bells also contributed dollar_figure to georgia state university dollar_figure to georgia tech dollar_figure to auburn university dollar_figure to the unity north church and dollar_figure to goodwill in addition the bells claimed a charitable_contribution_deduction of dollar_figure a sec_50 percent of the contributions from mr bell’s schedule_k-1 of the dollar_figure claimed by the bells as a charitable_contribution_deduction for dollar_figure was a carryover from the previous year of the dollar_figure claimed by the bells as a charitable_contribution_deduction for dollar_figure was a carryover of the dollar_figure the bells claimed as a charitable_contribution_deduction for dollar_figure was a carryover respondent disallowed the charitable_contribution deductions to the foundation because mr bell controls the foundation and because respondent disputes that the shares were transferred 7in addition to the carryover amounts claimed in and the bells claimed charitable_contributions of dollar_figure in dollar_figure in and dollar_figure in offshore employee_leasing transaction during mr bell’s client larry calhoon mr calhoon asked mr bell whether he was interested in learning about an employee_leasing deferred_compensation plan mr bell indicated that he was mr calhoon sent mr bell employee_leasing information written on kenneth reiserer’s mr reiserer letterhead mr calhoon received a fee from mr reiserer for referring mr bell to him mr bell contacted mr reiserer about employee_leasing on several occasions additionally beginning in mr bell attended seminars that featured mr reiserer as a speaker mr reiserer sent mr bell a 14-page document explaining the foreign deferred_compensation program after discussion with mr reiserer mr bell decided to participate in the oel transactions set up by mr reiserer the oel transactions were to start on date and were to be carried out in accordance with an undated contract for personnel services contract signed by mr reiserer as president of nesl and mr comsudes as vice president of bcm on date mr reiserer forwarded the contract to mr bell to be finalized the contract was returned to mr bell on date as part of the oel transactions on date bcm wired dollar_figure to nesl a domestic leasing company owned and operated by mr reiserer during mr reiserer changed the name of nesl to ils on its form_1120s for its taxable_year bcm listed the dollar_figure wired to nesl as a deduction for professional fees mr bell did not report any wages from bcm for taxable_year mr bell alleges that during date he was an employee of nesl and received wages of dollar_figure on date after deducting from the dollar_figure a management fee of dollar_figure and a consulting fee to mr calhoon of dollar_figure nesl wired dollar_figure to montrain services ltd montrain montrain is an irish corporation that allegedly was mr bell’s employer and leased mr bell’s services to nesl which in turn leased mr bell’s services to bcm in the foreign deferred_compensation program document given to mr bell mr reiserer wrote that to avoid united_states taxation the irish corporation montrain cannot be deemed to be engaged in business in the united_states that same day montrain wired back to nesl dollar_figure to cover expenses of paying an alleged salary of dollar_figure to mr bell along with other related expenses additionally montrain returned to nesl dollar_figure and dollar_figure was deposited in an account under the name ruritania on march 8mr bell was not able to produce a copy of a personnel services contract between bcm and ils 9the foreign deferred_compensation program document was written by mr reiserer to mr bell the document explains the foreign deferred_compensation planning program and contains mr reiserer’s legal analysis of the program and how the program of oel transactions would work for mr bell the balance of dollar_figure in the ruritania account was invested with davis weaver mendeldollar_figure thomas weaver11 managed the dollar_figure in an account with rydex investments during date bcm made three wire transfers to nesl totaling dollar_figure one on december for dollar_figure million and two on december for dollar_figure and dollar_figure respectively on its form_1120s for its taxable_year bcm listed the transfers as professional fees as of date dollar_figure of the dollar_figure million transferred to nesl was deposited in a charles schwab schwab account for rhb corpdollar_figure by date another dollar_figure was deposited into the rhb corp schwab account the balance of the money transferred was paid to nesl and montrain for fees in a letter dated date mr bell expressed his displeasure over the cost of doing business with montrain mr bell believed that he could replicate the services of montrain at a lower cost mr bell was unhappy with the 7-day delay in having money transferred to the rhb corp schwab account mr bell indicated 10davis weaver mendel was an investment management firm based in atlanta 11thomas weaver a friend of mr bell was the majority owner and president of davis weaver mendel 12rhb corp is a nevis-based corporation mr bell incorporated rhb corp ’s original name was rossendale investments nevis is an island in the caribbean sea that he was losing money because interest was not accruing to his benefit during the delay mr bell expressed his unhappiness to james jantos mr jantos an associate at mr reiserer’s law firm consequently mr jantos contacted judy lovell13 ms lovell and requested an accounting of the money transferred to the rhb corp account on date mr comsudes opened a corporate stock brokerage account in foxworthy’s name at schwab mr bell brought mr comsudes the documents to sign in order to open the foxworthy schwab account on date mr comsudes opened a bank account at suntrust bank in foxworthy’s name during either may or date mr comsudes opened a second corporate stock brokerage account with schwab in foxworthy’s name mr bell brought mr comsudes the documents to sign to open the second foxworthy schwab account mr bell had three nevis companies incorporated ballyclare holding inc ballyclare helston services inc helston and rossendale investments rossendale mr bell later requested that rossendale change its name to rhb corp the elfin trust elfin chosen by mr bell administered ballyclare mr bell’s contacts at elfin were ms lovell robert kerriege and john 13judy lovell was one of mr bell’s contacts at the elfin trust which was chosen by mr bell to administer ballyclare holding inc a nevis corporation used by mr bell as part of the oel transactions robbiliard one of the reasons ballyclare needed a third-party administrator is that ballyclare had no employees during date mr bell’s contacts at elfin were concerned that there was an unwanted link between mr bell and rhb corp consequently mr bell asked that mr weaver manage the funds in the rhb corp schwab account through tahosa valley investments mr bell recommended that ballyclare helston and rossendale each set up accounts with charles schwab a fourth account in mr reiserer’s name was also set up with schwab the four accounts were opened at the cobb county georgia schwab branch the office closest to bcm’s headquarters mr bell provided limited power_of_attorney forms for the schwab accounts the forms were signed using a signature stamp of william zarrett14 mr zarrett mr bell did not have permission to use mr zarrett’s signature stamp on the limited power_of_attorney forms and mr zarrett never conducted business on behalf of ballyclare helston or rossendale or its later name rhb corp mr reiserer directed ms lovell to have elfin acquire percent of the voting common_stock of the three nevis corporations furthermore mr reiserer indicated to ms lovell that each nevis corporation needed minutes created and that 14mr zarrett is mr bell’s personal friend the two met in at emory university mr zarrett was the trustee of the mycroft trust set up for kelli bell mr zarrett also had limited power_of_attorney over ballyclare and helston at the time of trial mr zarrett was a retired banker statements from the schwab accounts were to be confidentially provided to mr bell the investment_income on the helston ballyclare and rossendale rhb corp schwab accounts is as follows account helston --- ballyclare dollar_figure --- --- --- --- rossendale rhb dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- of the dollar_figure of income in the rossendale rhb corp schwab account during dollar_figure consisted of dividend income the rest of the income from all the accounts is interest_income mr bell did not report any of the income from the helston ballyclare and rossendale rhb corp schwab accounts on his tax returns for the respective taxable years on date bcm wired dollar_figure to nesl on date bcm wired dollar_figure to nesl additionally on that day mr bell sent a note to mr reiserer requesting that the dollar_figure bcm wired to nesl be transferred quickly to rhb corp ’s schwab account because of the potential for lost interest in the event of a delay in the transfer on date bcm wired an additional dollar_figure to nesl bcm wired dollar_figure to nesl on date and dollar_figure on date as in previous years bcm claimed a deduction for the transfers on its form_1120s for taxable_year as professional fees by date the money bcm transferred to nesl was deposited in rhb corp ’s schwab account less fees to montrain during dollar_figure was transferred from the rhb corp schwab account as a loan to mr bell’s church the unity church mr bell requested that ms lovell provide internet access to the account and give him the password to the account in order to keep track of the rhb corp schwab account on date bcm wired dollar_figure to nesl on date bcm wired dollar_figure to nesl as in previous years bcm claimed a deduction for the transfers on its form_1120s for taxable_year as professional fees by date the transferred money less the fees of nesl and montrain was wired from the royal bank of scotland to foxworthy’s suntrust bank account mr bell was unsatisfied with the fees charged to implement the oel transactions mr reiserer wrote a note to mr bell highlighting the significant tax savings of the oel transactions and told mr bell he was trying too hard for perfection on date bcm wired dollar_figure to nesl on date bcm wired dollar_figure to nesl as in previous years bcm claimed a deduction for the wire transfers on its form_1120s for taxable_year as professional fees on date the dollar_figure less fees a net of dollar_figure was wired offshore on date the dollar_figure less fees for a net of dollar_figure was wired offshore on date bcm wired dollar_figure to nesl on date bcm wired dollar_figure to isldollar_figure bcm claimed a deduction on its form_1120s for taxable_year for the wire transfers as professional fees on date nesl wired dollar_figure offshore to fitzwilliam international resource services limited fitzwilliam dollar_figure on date fitzwilliam transferred dollar_figure of the dollar_figure to an account in the name of mr bell’s trust fitzwilliam set up the trust for mr bell with elfin as the trustee mr bell wanted to know why only dollar_figure had been transferred to the trust mr reiserer informed mr bell that mr bell had not accounted for the dollar_figure wages to mr bell on date isl wired dollar_figure offshore on date dollar_figure of the dollar_figure was transferred to mr bell’s trust account during the years in issue mr bell’s duties at bcm did not change also during the years in issue bcm provided mr and mrs bell with health insurance additionally bcm not nesl isl montrain pixley or fitzwilliam paid mr bell’s employee_expenses furthermore during the years in issue bcm filed with the sec forms listing mr bell as president and as its contact 15sometime before this transfer nesl changed its name to isl 16in pixley services pixley took the place of montrain as mr bell’s alleged offshore employer in fitzwilliam took the place of pixley as mr bell’s alleged offshore employer person during the years in issue mr bell did not receive guidance from nesl isl montrain pixley or fitzwilliam but performed his duties as he himself determined foxworthy mr reiserer incorporated foxworthy on date in nevada foxworthy’s initial officers were mr reiserer as president and sonia m agee ms agee as secretary and treasurer mr reiserer was an attorney in bellevue washingtondollar_figure ms agee was an associate at mr reiserer’s law firm as of date foxworthy had no assets mr bell suggested that foxworthy use a reno nevada address he previously had obtained as a result of identity theft he had experienced the reno address is a mail forwarding service with mail forwarded to bcm in atlanta georgia petitioners allege that foxworthy is owned by ruritania ltd ruritania petitioners further allege that ruritania is a corporation formed under the laws of jersey channel islands on date foxworthy issued ruritania a stock certificate for big_number shares mr bell requested that mr comsudes as president of foxworthy sign the certificate northside during mrs bell inquired about a house pincite northside drive atlanta georgia northside mrs bell toured 17mr reiserer died during date northside on multiple occasions during when sam foreman owned northside mr bell spoke to jill elliott regarding the purchase of northside on or about date northside was purchased from mr foreman in the name of foxworthy mr and mrs bell not foxworthy selected northside after purchasing northside mr and mrs bell asked larry graham mr graham to work at northside to manage and care for the property mrs bell worked with an interior designer to select furnishings for northside during shortly after it was purchased mr and mrs bell moved into northside although an alleged lease agreement between foxworthy and mr and mrs bell was not signed until date the bells used northside as their primary residence during the workweek from the time they moved into the residence during before foxworthy closed on northside mr reiserer suggested that someone in atlanta should be the president of foxworthy mr bell asked mr comsudes to be the president and on date mr comsudes became president of foxworthy mr comsudes never met mr reiserer and did not know who foxworthy’s shareholders were furthermore mr comsudes had no day-to-day activities as president of foxworthy mr comsudes in his words looked to mr bell and mr reiserer in his dealings with foxworthy foxworthy purchased northside using a dollar_figure wire transfer that took place on date the money was transferred from schwab accounts in the name of helston and ballyclare helston and ballyclare obtained the funds from a schwab account in the name of mr reiserer the reiserer schwab account obtained the funds from an date liquidation of stockdollar_figure the reiserer account received the stock on date from a transfer from four schwab accounts in the names of r p partnership ron h bell ttee hoyt bell revocable_trust ron h bell ttee roberta l bell revocable_trust and kelli bell r p partnership is owned by mr and mrs bell the proceeds from the liquidation of stock transferred from r p partnership schwab account were transferred to rossendale’s later known as rhb corp schwab account the proceeds of the liquidation of stock transferred to the rossendale schwab account totaled dollar_figure the gain on the liquidation of stock in the reiserer account during was dollar_figure mr bell authorized all the transfers of stock the dollar_figure transferred to the rossendale schwab account was part of an asset 18mr reiserer expected that the reiserer schwab account would have income from the liquidation of stock mr reiserer contacted mr bell about two ways to report the income mr bell instructed mr reiserer that he preferred mr reiserer to report the income and to pay the tax from the residual amount in the reiserer schwab account exchange to rhb corp in return for an alleged private_annuity for the benefit of mr bell the transfers through which foxworthy acquired funds for its purchase of northside were structured as loans from ballyclare and helston to foxworthy mr bell later suggested changing the structure of the purported loans mr bell’s plan was to have ballyclare lend money to helston which then lent money to foxworthy mr bell and mr reiserer collaborated on the preparation of the mortgages and notes used to buy northside mr and mrs bell procured homeowners insurance on northside in mrs bell’s maiden name patricia d small the homeowners policy listed foxworthy as an additional insured the bells explained to the insurance_company that foxworthy was added as an additional insured because foxworthy was their company for tax purposes and it owned the house had foxworthy been the only insured on the northside policy the policy would have been more expensive additionally northside was insured for personal_use not business use on date foxworthy filed a form_1120 u s_corporation income_tax return for its taxable_year mr comsudes signed the form_1120 at mr bell’s request before filing the tax_return on date foxworthy filed a form_7004 application_for automatic_extension of time to file corporation income_tax return larry graham’s name appears to be signed on the signature line on the form_7004 however mr graham did not in fact sign the form_7004 on date foxworthy purported to enter into a lease with bcm for the third floor of northside mr bell purported to negotiate the terms of the lease on behalf of bcm and mr reiserer purported to negotiate the terms on behalf of foxworthy mr graham’s name appears on the signature line as foxworthy’s representative however he did not sign the lease and was never an officer or authorized to sign on behalf of foxworthy on date mr bell on behalf of bcm and mr graham on behalf of the whitehall inn purportedly entered an agreement between bcm and the whitehall inn whereby the whitehall inn would provide accommodations at northside to individuals doing business with bcm as in the case of other documents bearing his name mr graham did not sign this agreement and was not aware of it mr comsudes was not familiar with the whitehall inn and was not familiar with an agreement between the whitehall inn and bcm the whitehall inn is an assumed name for foxworthy from through bcm paid foxworthy for allegedly renting northside additionally the whitehall inn prepared invoices to bcm for guests who allegedly stayed at northside however no guests actually stayed at northside linda sagaert ms sagaert prepared the invoices at the request of mr bell mr bell also gave ms sagaert the information needed to prepare the invoices from through northside was legally zoned as a single-family residential property and therefore not permitted to be used as a hotel when bcm entertained guests from out of town the guests usually stayed at the waverly inn no guests stayed at northside mr and mrs bell lived at northside allegedly as tenants of foxworthy at the beginning of foxworthy had no assets at the end of the year foxworthy had dollar_figure in cash dollar_figure in trade notes and receivables dollar_figure in buildings and other depreciable assets and dollar_figure in land the buildings and other depreciable assets and land related to northside during taxable_year foxworthy reported a net_operating_loss of dollar_figure the net_operating_loss is the result of an excess of deductions for repair and maintenance taxes and licenses depreciation and other items over the income reported for rent dividends and interest the income foxworthy earned and the deductions it claimed for taxable_year were related to northside during taxable_year foxworthy reported a net_operating_loss of dollar_figure the loss is the result of a dollar_figure carryover loss from increased by the excess of deductions for repair and maintenance taxes and licenses depreciation and other items over the income reported for rent dividends and interest for taxable_year through taxable_year foxworthy claimed deductions for depreciation insurance expenses utility expenses and lawn maintenance all related to northside additionally for taxable_year through taxable_year foxworthy claimed deductions for maid services performed at northside for taxable_year through taxable_year foxworthy claimed deductions for janitorial and cleaning expenses relating to northside foxworthy also claimed deductions for payments to mr graham mr graham worked at northside for the previous owners and mrs bell hired him to stay after the bells moved into northside foxworthy claimed the deductions for the payments to mr graham as business_expenses northside suffered water damage consequently during date the bells submitted an insurance claim on date chubb insurance issued a check from great northern insurance co great northern to patricia d small of dollar_figure for the water damage on date chubb issued a second check from great northern to patricia d small of dollar_figure to compensate for water damage to the floors and phone system at northside mrs bell deposited the check for dollar_figure into her personal bank account during date mr bell became interested in purchasing a rolls royce mr bell visited the owner in augusta georgia and drove the car back to atlanta on date mr bell placed the title of the rolls royce in foxworthy’s name the insurance application_for the rolls royce lists mr bell as the insured and foxworthy as an additional insured mr bell and mrs bell are listed as the two drivers tax deed business during the summer of mr bell began reading about tax deeds after consulting with lynn featherly and d j adams who both had experience in the tax deed business mr bell decided to invest in the tax deed business mr bell contracted with ms featherly and mr adams to perform research and develop a business plan to be used by bcm mr bell recommended that foxworthy invest in the tax deed business because he felt it was lucrative foxworthy needed capital in order to become engaged in the tax deed business mr bell arranged a series of loans to foxworthy to fund the tax deed business the loans came from shirley hearle who was mr bell’s first cousin investment_partnership which was a partnership in which mr bell was the general_partner and four customers of mr bell additionally foxworthy received loans from the foundation ms sageart and mr palmer furthermore loans are alleged to have come from the three nevis corporations rhb corp ballyclare and helston mr bell orchestrated all of the loans to foxworthy most of the money for the tax deed business came from mr bell’s oel transactions chiefly in the name of rhb corp by date foxworthy had borrowed dollar_figure from rhb corp by date the amount of the loan had increased to dollar_figure during mr bell asked charles l wilson iii mr wilson to become president of foxworthy replacing mr comsudes one of the reasons mr bell replaced mr comsudes was that he wanted no connections between foxworthy and the rhb trust in order that the loans from the rhb corp to foxworthy would be viewed as arm’s-length transactions during mr wilson became an employee of bcm and continued to receive a salary from bcm during and mr wilson does not have a college degree and before he worked for bcm his work experience was as a store designer and events coordinator at bcm mr wilson initially oversaw the computer system and was a special projects manager earning an annual salary of approximately dollar_figure after becoming foxworthy’s president during mr wilson oversaw the tax deed business mr wilson looked to mr bell and mr reiserer in dealings on behalf of foxworthy and when he started working for bcm he reported to mr bell during date foxworthy opened a brokerage account at suntrust equitable securities suntrust equitable mr bell mr comsudes and mr reiserer were the three signatories on the account mr bell was listed as a consultant mark kallis an account representative at suntrust equitable who handled the foxworthy account took instructions only from mr bell and never from mr comsudes or mr reiserer during date mr bell thought that it might be wise to restructure the tax deed business using rhb corp as the primary entity as opposed to foxworthy in a note to mr reiserer mr bell wrote that because foxworthy was a domestic entity and subject_to taxes rhb corp might be better suited for the tax deed business because it was a foreign_entity during the months that followed mr bell continued to seek avenues to limit foxworthy’s taxable_income for taxable_year during date mr bell proposed to mr reiserer to increase the interest foxworthy paid on the loan from rhb corp mr bell followed up during february during date mr bell wrote to mr reiserer that foxworthy could pay its debt in date but that it would want to re-borrow at a higher interest rate in order to shift more profits out of foxworthy mr bell noted that doing so would be costly and that he wanted to keep the options open on date mr bell sought more funding for the tax deed business in a note to mr reiserer mr bell indicated that a bank was willing to extend a line of credit of dollar_figure million to purchase tax deeds the bank intended to fund percent of the purchase of each deed in the note to mr reiserer mr bell wrote that he would have to fund the remaining percent bad_debt deduction mr bell claimed as a flowthrough item from r p partnership a nonbusiness_bad_debt deduction of dollar_figure for taxable_year and dollar_figure in legal fees associated with collecting a debt for taxable_year on date r p partnership allegedly lent dollar_figure to steinberg associates inc steinberg with an interest rate of percent and a maturity_date of year r p partnership was one of nine alleged creditors on the loan which totaled dollar_figure on date r p partnership allegedly lent steinberg dollar_figure with an interest rate of percent and a maturity_date of year r p partnership extended the maturity_date of the second note by year to date both promissory notes are undated and have only the signature of the alleged debtor not that of any notary or witness r p partnership alleges that it never received a payment from steinberg on either loan and that steinberg defaulted on both during steinberg filed for bankruptcy and listed r p partnership as a secured and unsecured creditor in relation to the two notes investigation the internal_revenue_service irs began investigating mr reiserer and nesl in regard to promoting abusive transactions pursuant to sec_6700 and sec_6701 as a result of the investigation the irs identified mr bell as a client of mr reiserer the irs initiated the investigation of mr bell from its office in daytona beach florida because mr bell used a daytona beach address as his home address on his income_tax returns mr bell declined the offer of the revenue_agent to move the investigation to atlanta the daytona beach address on the income_tax returns for taxable years and was that of a mail forwarding company by using property records the revenue_agent discovered mr bell owned a condominium in daytona beach when the revenue_agent went to the condominium the person who answered the door did not know anyone by the name of ron h bell i fraud_penalty opinion we begin with our consideration of the issue of fraud because absent fraud the period of limitations may no longer be open for respondent’s assessment of deficiencies in the income_tax of the bells for taxable years and see sec_6501 see eg langworthy v commissioner tcmemo_1998_218 in the case of the filing of a false_or_fraudulent_return with intent to evade tax the tax may be assessed at any time sec_6501 if the return is fraudulent in any respect it deprives the taxpayer of the bar of the statute_of_limitations for that year 288_f2d_517 2d cir affg tcmemo_1960_32 thus where fraud is alleged and proven respondent is free to determine a deficiency with respect to all items for the particular taxable_year without regard to the period of limitations 102_tc_380 moreover if a joint_return was filed proof of the fraudulent intent as to one spouse lifts the bar of the statute_of_limitations as to both spouses 54_tc_1011 however the commissioner must show fraud clearly and convincingly as to both taxpayers on a joint_return for each of them to be liable for the fraud_penalty balot v commissioner tcmemo_2001_73 the fraud_penalty is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer’s fraud see 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing see 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the commissioner’s burden_of_proof under sec_6501 is the same as that imposed by sec_6663 see pennybaker v commissioner tcmemo_1994_303 to satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never presumed 92_tc_661 see also 55_tc_85 once the commissioner has established by clear_and_convincing evidence that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 a underpayment an underpayment is generally defined insofar as relevant to the instant case as the amount by which the tax imposed by the code exceeds the amount shown as the tax by the taxpayer on his return see sec_6664 respondent contends that the evidence clearly and convincingly shows that the oel transactions lacked economic_substance and that the money transferred by bcm to nesl and later ils as part of those transactions was income to mr bell in the form of wages from bcm which he failed to report on his returns respondent contends that the wages were compensation_for mr bell’s personal services respondent also relies on the doctrine_of constructive receipt of the funds because mr bell had unfettered control_over the funds furthermore respondent argues that foxworthy should be disregarded as mr bell’s alter ego because it did not have a legitimate business_purpose and was used as a way for mr bell to claim deductions for his personal expenses and later to operate the tax deed business additionally respondent argues that the bells fraudulently understated their income by overstating deductions economic_substance of the oel transactions mr bell argues that the oel transactions in which he engaged beginning in were pursuant to a valid nonqualified_deferred_compensation_plan and not done solely to avoid income_tax respondent argues that the oel transactions lack economic_substance and therefore should be disregarded and that the payments from bcm to nesl and later to ils for mr bell’s services constituted wages to mr bell at the time bcm made the payments we agree with respondent income is taxed to the person who earns it and enjoys the benefit of it when paid see 311_us_112 281_us_376 cf 356_us_260 279_us_716 moreover the taxpayer who earns income may not avoid taxation through anticipatory arrangements no matter how clever or subtle 281_us_111 the economic_substance of a transaction rather than its form controls for federal_income_tax purposes 293_us_465 we conclude that the oel transactions lacked economic_substance and despite petitioners’ contentions were not made pursuant to a valid nonqualified_deferred_compensation_plan mr bell argues that throughout the course of the oel transactions from through he properly deferred over dollar_figure million of income moreover mr bell argues that the benefits were subject_to a substantial_risk_of_forfeiture mr bell argues that the money was sent offshore ultimately to rhb corp where he did not have control_over the money instead he only recommended investments to elfin furthermore mr bell argues that the oel transactions have economic_substance because the payees of the money nesl and isl were legitimate businesses that leased mr bell’s services to bcm according to mr bell the oel transactions offered him greater retirement savings over his previous salary_reduction_simplified_employee_pension plan sarsep and to disallow the oel plan respondent would be condemning retirement planning the date bcm transfer of dollar_figure to nesl was bcm’s first transfer to nesl and the only such transfer made in mr bell reported only dollar_figure of income for that year even though the alleged arrangement among montrain nesl and bcm did not purport to take effect until date from through mr bell continued to report only dollar_figure of wages annually for mr bell reported dollar_figure in wages the oel transactions were terminated that year mr bell alleges that he became an employee of montrain an irish corporation that montrain leased his services to nesl and that nesl in turn leased his services to bcm during the years in issue mr bell continued to perform the same services for bcm as he had in the past mr bell did not take instructions or orders from anyone at montrain or nesl the documents that purport to establish mr bell’s employment with montrain were not completed until date nearly a year after the purported deferred_compensation plan was alleged to have taken effect and bcm’s transfer of the dollar_figure aside from a few days’ delay in processing the transactions from entity to entity mr bell at all times effectively had control of and access to the funds transferred and used the funds at his discretion the initial dollar_figure transfer less fees was managed by mr weaver in an account with rydex investments the money in the rydex investments account was later transferred to the rossendale rhb corp schwab account which mr bell controlled we conclude that respondent has shown by clear_and_convincing evidence that from the beginning the money bcm transferred as part of the oel transactions was set_aside for mr bell’s use and was not part of any valid deferred_compensation plan indeed at one point mr bell complained to mr reiserer of the interest he was losing as a result of the delay and mr reiserer reminded him of the immense tax savings mr reiserer’s response did not satisfy mr bell and he continued to complain mr bell argues that the oel transactions offered him a deferred_compensation plan that was payable to him at age furthermore mr bell argues that the montrain and later pixley and fitzwilliam plans were discretionary and subject_to the exclusive discretion of those entities as his employer mr bell’s argument is not persuasive mr bell by using the rydex investments account and later the schwab accounts of the nevis corporations effectively had access to the funds a few days after bcm transferred the money the money transferred in the oel transactions was ultimately used in various ways the bells’ northside residence selected by the bells was purchased in the name of foxworthy using funds from helston’s and ballyclare’s schwab accounts mr bell in collaboration with mr reiserer set up three nevis corporations along with corresponding brokerage accounts at schwab the three schwab accounts were set up at the cobb county georgia branch the closest bank branch to bcm’s office additionally mr bell used the signature stamp of mr zarrett without his permission in order to obtain power_of_attorney over the funds during the course of the oel transactions mr bell primarily used rhb corp as the repository for the money transferred from bcm mr bell in collaboration with mr reiserer set up the purchase of northside using the appearance of loans from ballyclare and helston to foxworthy of dollar_figure and dollar_figure respectively foxworthy purchased northside from sam foreman in date using a dollar_figure wire transfer from a schwab account in foxworthy’s name the money in the schwab account however came from ballyclare and helston the money from ballyclare and helston came from the schwab account in mr reiserer’s name the source of the funds in the reiserer account came from liquidating stock received pursuant to journal entry transfers from four other schwab accounts in the names of r p partnership ron h bell ttee hoyt bell revocable_trust ron h bell ttee roberta l bell revocable_trust and kelli bell before purchasing northside foxworthy had no assets foxworthy’s address in reno was a mail forwarding service that forwarded mail to bcm in atlanta mr and mrs bell discovered northside and visited the property before mr bell instructed foxworthy to purchase it although foxworthy was the entity that in name purchased northside the homeowners insurance_policy listed mrs bell’s maiden name patricia small for the insured foxworthy was listed only as an additional insured after northside was purchased mr and mrs bell moved in from the time mr bell established the rhb corp schwab account he used the account as the main repository of the money transferred as part of the oel transactions mr bell authorized mr weaver to act under a power_of_attorney in order to cover up a direct link between the rhb corp schwab account and himself however mr bell maintained access to the account mr bell used the rhb corp account several times to fund the tax deed business that he began in after a few days offshore the money transferred as part of the oel transactions reverted to mr bell’s control additionally mr bell’s control and use of the funds transferred offshore is shown by his dollar_figure loan to the church he attended the unity church the funds came from the rhb corp schwab account constructive receipt of funds used in oel transactions mr bell argues that the oel transactions were part of a deferred_compensation plan mr bell’s argument fails because in addition to the reasons already cited the alleged plan violates the doctrine_of constructive receipt sec_1_451-2 income_tax regs provides in pertinent part a general_rule --income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions the constructive_receipt_doctrine requires a taxpayer who is on the cash_method_of_accounting to recognize income when the taxpayer has an unqualified vested right to receive immediate payment of income see palmer v commissioner tcmemo_2000_ under the constructive_receipt_doctrine a taxpayer may not deliberately turn his back on income otherwise available see 96_tc_814 a few days after bcm transferred money to nesl and later to isl the money was wired offshore after a brief delay in processing the transactions mr bell requested that the money be placed in the various schwab accounts all of the schwab accounts were controlled by mr bell directly or through mr weaver who held a power_of_attorney on the rhb corp schwab account additionally mr bell had access to the money in the accounts as demonstrated by loans to his church and to foxworthy for the tax deed business the agreement that mr bell claims to have entered into with montrain and later pixley and fitzwilliam to defer his compensation until age is ineffective to prevent constructive receipt of the money because mr bell had access to and control_over the money shortly after bcm transferred it consequently we conclude that the record clearly shows that all of the money bcm transferred as part of the oel transactions was constructively received by mr bell in the years it was transferred and it is therefore includable in mr bell’s income for those years disregard of foxworthy as mr bell’s alter ego respondent argues that the court should disregard foxworthy and treat it as mr bell’s alter ego in 319_us_436 the supreme court stated the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business the corporation remains a separate taxable entity fn refs omitted despite the general_rule however the corporate form will be disregarded when it is determined that the corporation is a sham id pincite mr reiserer formed foxworthy as a nevada corporation on date but until it purchased northside during it had no assets no liabilities and no employees and had not issued any stock when the bells decided to purchase northside mr reiserer suggested to mr bell that he use foxworthy to hold title to northside the mailing address used for foxworthy was a mail forwarding service in reno that mr bell contends he previously had set up because of identity theft issues at the time of foxworthy’s formation mr reiserer was its president and ms agee mr reiserer’s law firm associate was its secretary and treasurer because foxworthy’s main asset as of the end of northside was in atlanta it needed for convenience a local individual to sign documents mr bell suggested mr comsudes his employee at bcm mr comsudes never met mr reiserer and was unaware of the identity of foxworthy’s shareholders mr bell simply instructed mr comsudes to sign the documents while he was president of foxworthy mr comsudes had no day-to-day duties and followed mr bell’s instructions although it was not originally formed for mr bell once mr bell decided to use foxworthy to purchase northside the record clearly shows that foxworthy’s separateness as a corporation became a sham that was executed by mr bell as eyewash for his scheme to fraudulently underpay his taxes by interjecting foxworthy between himself and northside mr bell implemented a scheme to deduct his personal living_expenses when the corporate form did not suit mr bell he simply ignored it as illustrated by the holding of the homeowners insurance covering northside in his wife’s maiden name because the rate was less than if it had been in foxworthy’s name additionally mr bell purported to negotiate a fictitious lease between bcm and foxworthy that was allegedly to be used for office space we conclude that the lease transaction with northside however was just a device for bcm to claim additional deductions in this instance related to the bells’ personal_residence indeed mr graham whose name appears on the signature line of the lease on behalf of foxworthy testified that he did not sign it mr graham was not authorized to sign for foxworthy northside had always been zoned as residential property and since the bells moved in shortly after purchasing it they have lived in northside mr bell devised another alleged lease between bcm and the whitehall inn which mr bell testified was an assumed name for foxworthy we conclude that the lease agreement for the whitehall inn like the one purportedly signed by mr graham was also a sham mr comsudes was unaware of the lease agreement and the existence of the whitehall inn the whitehall inn lease agreement is purportedly signed by mr graham whose name appears on the signature line of the lease but he did not sign it the leases were additional instances of mr bell’s use of foxworthy and its apparent assumed name the whitehall inn to suit his needs ms sagaert prepared invoices for rent payments that purported to reflect guests staying at northside but no guests ever stayed at northside to the contrary mr bell told out-of- town guests doing business with bcm to stay at the waverly inn and had ms sagaert prepare false invoices to cover up these facts during mr bell became interested in the tax deed business mr bell felt that the tax deed business was lucrative and decided to use foxworthy to invest in the business during mr bell despite not being a board member officer_or_employee of foxworthy made all of the significant decisions regarding the tax deed business in order to fund the tax deed business mr bell arranged a series of alleged loans with various parties including the three nevis corporations by the end of mr bell had invested nearly dollar_figure million from the oel transactions in the tax deed business mr bell is a skilled businessman and he turned the tax deed business into a profitable venture mr bell proposed to alter the terms of a loan by having foxworthy repay the loan from rhb corp by date only to re-borrow the money at a higher interest rate so that foxworthy could reduce its income the date refinancing transaction further demonstrates the control that mr bell exerted over foxworthy despite having no formal role with the corporation on date mr bell opened a brokerage account at suntrust equitable under foxworthy’s name in addition to mr bell mr reiserer and mr comsudes had signature_authority over the account mr kallis the account representative at suntrust equitable took direction only from mr bell who identified himself to mr kallis as a consultant during mr bell replaced mr comsudes as president of foxworthy with mr wilson before working for bcm mr wilson’s experience was in special events planning at bcm mr wilson earned a salary of dollar_figure overseeing computer systems and special projects as president of foxworthy mr wilson deferred to mr bell and mr reiserer although he did consult with mr bell mr wilson never had contact with foxworthy’s alleged owner ruritania during date mr bell indicated to mr reiserer that a bank was willing to extend a dollar_figure million line of credit for foxworthy to purchase tax deeds mr bell told mr reiserer that although the bank would finance percent of the money mr bell himself would have to finance the remaining percent foxworthy’s tax deed business despite its success was mr bell’s alter ego as he made all the crucial decisions appointed and replaced its officers funded the business primarily through his oel transactions money and acted as its representative with banks the record clearly and convincingly demonstrates and we so conclude that foxworthy was mr bell’s alter ego in all respects used to avoid taxation and not for any legitimate business reasons and is further evidence of mr bell’s fraudulent understatement of income we therefore conclude that foxworthy as mr bell’s alter ego should be disregarded as a result of the disregard of foxworthy its gross_income of dollar_figure dollar_figure and dollar_figure for through respectively is gross_income to mr bell additionally foxworthy’s claimed deductions19 in relation to northside and the tax deed business if not otherwise disallowed are allowable as deductions to mr and mrs belldollar_figure 19we decide below that as mr bell’s alter ego foxworthy is not liable for any amounts determined by respondent in the notices of deficiency in issue 20the bells are not entitled to deductions for their living_expenses including the costs of maintaining northside their continued overstatement of deductions it is well settled that a fraudulent understatement of income can result from an overstatement of deductions 86_tc_1326 bcm claimed deductions for a significant number of expenses that mr bell contends are ordinary and necessary business_expenses including rent to foxworthy mr bell as the sole owner of bcm reported bcm’s gross_income on his income_tax returns as part of schedule e the record clearly establishes that the deductions for the payments to foxworthy for rent are overstated and evidence of fraudulent underpayment of taxes because the payments in fact disguised personal expenses of the bells the rent was allegedly for northside mr and mrs bell’s personal_residence petitioners contend that bcm needed more office space because it had outgrown its then-current office however during bcm moved to new office space the record clearly shows that bcm did not need to rent office space from foxworthy and that the rent payments to foxworthy were merely a device to disguise personal expenses continued personal_residence except for real_estate_taxes allowable pursuant to sec_164 we discuss such income and deductions below see infra p the record also clearly shows that other claimed deductions of bcm were overstated accordingly we conclude that in addition to the rent expenses claimed as deductions the other claimed deductions for expenses of bcm were improper and were disguised personal expenses for the purpose of overstating deductions and fraudulently underpaying taxes during the years in issue mr bell should have reported but did not report as income any of the money transferred as part of the oel transactions moreover mr bell overstated his deductions consequently we hold that the record clearly and convincingly establishes that mr bell underpaid his income_tax for each of the years in issue b fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year at issue was due to fraud sec_7454 see also 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir a taxpayer’s entire course of conduct can be indicative of fraud see 56_tc_213 53_tc_96 the following badges_of_fraud have been used to prove fraud understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 no single factor is necessarily sufficient to establish fraud a combination of factors may constitute persuasive evidence of fraud understating income as we have found above mr bell clearly understated his taxable_income in each of the taxable years in issue mr bell should have reported but did not report as wages the money bcm transferred as part of the oel transactions for consecutive years additionally both mr bell’s alter ego foxworthy and bcm claimed improper deductions for mr bell’s disguised living_expenses including maintenance of his personal_residence the disallowed deductions and omitted gross_income establish an understatement of mr bell’s taxable_income for consecutive years a badge of fraud see 56_tc_982 affd 470_f2d_87 1st cir implausible or inconsistent explanations of behavior mr bell was very successful in business and had developed bcm into a firm managing big_number portfolios worth dollar_figure million in aggregate market_value by the end of from through mr bell earned an average of dollar_figure in annual wages from bcm pursuant to the oel transactions mr bell claimed that he earned only dollar_figure each year excluding according to mr bell the money bcm transferred as part of the transactions a sum in excess of dollar_figure million was nonqualified_deferred_compensation subject_to the control of mr bell’s alleged new employer montrain and to a substantial_risk_of_forfeiture until he reached the age of mr bell’s argument is flatly contradicted by the record--as we found above he exerted control_over the money at every turn concealment of income or assets from the moment mr bell entered into the oel transactions we conclude that his goal was to find a way to conceal the money being transferred the web of organizations and third parties mr bell and mr reiserer conspired to devise clearly was an elaborate scheme designed solely for the purpose of avoiding taxation in addition to forming corporations allegedly located in nevis mr bell used his alter ego foxworthy to repatriate the money allegedly transferred to those entities foxworthy allegedly owned by ruritania a foreign_entity was used to purchase northside the property in which mr and mrs bell lived in atlanta a scheme clearly designed to give foxworthy an avenue to deduct personal living_expenses of the bells when foxworthy purchased northside the bells used mrs bell’s maiden name on the homeowners insurance in order to obtain a lower rate and to conceal their true ownership of northside additionally mr bell insured his rolls royce under his name but claimed it was a foxworthy asset once mr bell became involved in the tax deed business and it became successful he renegotiated alleged loans between organizations he controlled in order to lessen foxworthy’s tax burden mr bell was aware that his involvement in many of the transactions in issue would appear troublesome so he frequently used third parties both with and without their permission in his attempt to conceal a link between himself and the funds and assets mr comsudes mr bell’s employee at bcm became the president of foxworthy because mr bell needed an individual in atlanta to use as a figurehead on paper while mr bell maintained control mr comsudes signed whatever documents mr bell put in front of him later mr bell replaced mr comsudes with mr wilson mr wilson admittedly had more involvement with the activities of foxworthy than did mr comsudes but mr bell still maintained control mr bell asked mr graham to stay on at northside and help maintain the home after foxworthy purchased it mr bell used mr graham’s name without his knowledge as a signatory on lease documents mr graham did not sign any lease and was not authorized to do so yet his name appears as foxworthy’s representative on two alleged leases additionally mr graham’s name appears without his permission on foxworthy’s request for an extension to file its income_tax return furthermore mr bell used mr zarrett’s signature stamp without his permission the record clearly establishes that by the use of third party names mr bell attempted to conceal the true nature of the northside purchase and subsequent lease agreements an intent to mislead mr bell’s behavior described above in relation to the concealment of income and assets also indicates an intent to mislead additionally when the irs began investigating mr bell he insisted on having the investigation take place in daytona beach florida rather than atlanta the bells used a florida address on their income_tax return when the irs agent attempted to reach mr bell in florida she discovered that the address used on the return was a mailbox address additionally mr bell owns residential property in florida when the irs agent visited the property the person who answered the door did not know anyone by the name of ron h bell despite his presence in atlanta mr bell insisted that the investigation be located in florida we conclude that by means of such actions mr bell attempted to mislead the irs filing false documents as previously mentioned on date foxworthy filed a form_7004 for taxable_year the form_7004 contains mr graham’s signature on the signature line however mr graham did not sign it in sum we conclude that on the basis of the extensive record respondent has proved by clear_and_convincing evidence that mr bell fraudulently underpaid his federal income taxes for the years in issue as to foxworthy respondent concedes the determinations made with respect to foxworthy in the event that we decide that foxworthy was mr bell’s alter ego as we have decided above that foxworthy was mr bell’s alter ego we need not consider the determinations made in the notice_of_deficiency sent to foxworthy on the basis of respondent’s concession we hold that foxworthy is not liable for those determinations as to the fraud_penalty determined against mrs bell we conclude that respondent has failed to clearly and convincingly establish any fraudulent intent by mrs bell see 90_tc_1130 a finding of fraud based upon circumstance that creates only suspicion will not be sustained consequently we hold that mrs bell is not liable for the fraud penaltydollar_figure ii period of limitations the bells argue that respondent cannot assess the tax deficiencies respondent determined against them for taxable years through because the statutory periods of limitations have expired in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time see sec_6501 a fraudulent return deprives the taxpayer and the taxpayers’ spouse in the case of a joint_return of the protection of the bar of the statutory period of limitations for that year see 464_us_386 lowy v commissioner f 2d pincite vannaman v commissioner t c pincite see also colestock v commissioner t c pincite we have decided above that mr bell filed fraudulent income_tax returns for all of the taxable years in issue consequently the period of limitations on assessment for each taxable_year in issue remains open as to the bells 21we note that mrs bell has not raised any defenses pursuant to sec_6015 c or f iii the deficiencies determined against the bells deductions are a matter of legislative grace and taxpayers generally bear the burden of showing that they are entitled to any deductions claimed on their returns rule a 292_us_435 a taxpayer is required to maintain records that are sufficient to enable the commissioner to determine the correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a burden_of_proof the bells argue that respondent bears the burden_of_proof under sec_7491 with respect to the deficiencies in issue in pertinent part rule a provides as a general_rule the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner see sec_7491 rule a credible_evidence is evidence that after critical analysis a court would find constituted a sufficient basis for a decision on the issue in favor of the taxpayer if no contrary evidence were submitted 122_tc_143 bernardo v commissioner tcmemo_2004_199 n the bells’ contention that respondent has the burden_of_proof lacks merit because for the reasons discussed throughout the instant opinion aside from certain of the claimed charitable_contribution deductions discussed below the bells have not introduced credible_evidence with respect to the deficiencies in issue consequently the burden_of_proof remains on the bells a burden that because of the absence of credible_evidence they cannot sustain see bernardo v commissioner supra n see also 535_f3d_1221 10th cir citing bernardo v commissioner supra affg tcmemo_2006_174 additionally sec_7491 requires that the taxpayer cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 aside from the disallowed charitable_contribution deductions the bells failed to comply with the substantiation and record-keeping requirements necessary to shift the burden_of_proof to respondent consequently for the 22as to the disallowed charitable_contribution deductions we decide below on the evidence in the record that the bells are entitled to some of the claimed deductions therefore as to those deductions that we sustain on the basis of the record we need not determine where the burden_of_proof lies foregoing additional reasons we hold that the bells bear the burden_of_proof as to the deficiencies in issue b oel transactions foxworthy deductions and bcm deductions as discussed above with respect to respondent’s fraud determinations respondent determined a series of adjustments to the bells’ income taxes most of the bells’ contentions regarding respondent’s deficiency determinations are addressed above in our discussion of the fraud penalties and do not bear repeating here except that we conclude on the record that the bells have failed except for the charitable_contribution deductions discussed below to prove that respondent’s deficiency determinations are incorrect accordingly we uphold respondent’s determinations with respect to the unreported income from the oel transactions foxworthy’s overstated deductions with respect to northside the bells’ unreported income with respect to foxworthy’s gross_income and the disallowed bcm flowthrough deductions we found above that foxworthy is mr bell’s alter ego most of foxworthy’s deductions except the real_estate ad_valorem_taxes paid with respect to northside are otherwise personal to the bells and therefore are not deductible by the bells as to those real_estate ad_valorem_taxes we hold that they are properly allowable deductions by the bells pursuant to sec_164 as to the interest deductions foxworthy claimed for payments on the alleged loans by helston and ballyclare however those deductions are not proper because we conclude on the basis of the record that the loans are a sham the remaining disputed deductions are addressed below c bcm’s bad_debt deductions flowing through to the bells respondent determined that the bells are not entitled to their claimed deductions with respect to two alleged steinberg loans the bells claimed a capital_loss of dollar_figure for taxable_year the loss consists of dollar_figure of unsecured notes and dollar_figure in legal fees associated with collecting the alleged debts respondent contends that the bells have failed to establish that the debts existed that the r p partnership had bases in the alleged debts that the alleged debts are of the type that qualifies for a deduction that the alleged debts were paid or that the alleged debts if they were in fact debts went bad during a year in issue sec_166 provides that where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year whether a debt is worthless is a factual question on which the taxpayer bears the burden_of_proof estate of mann v united_states 731_f2d_267 5th cir the bells have failed to meet their burden_of_proof because they have not demonstrated that the alleged steinberg loans were valid debts and that those alleged debts became worthless the promissory notes that the bells submitted as evidence are not dated and are signed only by the alleged debtor steinberg with no witness or any notary seal furthermore the bells allege that in addition to r p partnership there were eight creditors of steinberg however there is no evidence to verify this allegation we conclude that mr bell’s testimony lacks credibility and is insufficient to establish the debt and its worthlessness without further corroboration the court need not accept at face value a witness’s testimony that is self- interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court dated date 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 we conclude that the bells have failed to carry their burden to prove the bad_debts were bona_fide debts and became worthless during a year in issue we therefore uphold respondent’s determinations disallowing the dollar_figure in capital losses with respect to the alleged loans d investment account income the schwab accounts of helston ballyclare and rossendale rhb corp earned investment_income which the bells failed to report the money in those accounts came from the oel transactions which we have held to be income to mr bell mr bell formed the three corporations in nevis and set up schwab accounts in georgia in the branch closest to bcm’s office all three entities lacked a legitimate business_interest rossendale rhb corp was the primary recipient of the funds from the oel transactions the funds were then used to finance the tax deed business helston and ballyclare were used to lend money for foxworthy to purchase northside mr bell formed the three foreign entities because they were not subject_to taxation in the united_states and mr bell used them as a mechanism to repatriate the oel funds sec_61 provides that gross_income means all income from whatever source derived including interest and dividends all of the income in the three accounts aside from the principal amounts deposited consists of interest or dividends additionally we note that mr bell stressed to mr reiserer that the speed at which the offshore money was repatriated was unacceptable because he was losing interest accordingly we hold that the bells have failed to prove that they are not liable for dollar_figure in interest_income from helston’s schwab account in dollar_figure in interest_income from ballyclare’s schwab account in and dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in through respectively from rossendale rhb corp ’s schwab account as found above for dollar_figure of the income in the rossendale rhb corp account was dividend income e capital_gains on liquidation of stock respondent argues that the bells must recognize dollar_figure as gain on the sale of stock because the shares in the r p partnership were owned by mr bell mr bell authorized the shares in the r p partnership to be transferred to the schwab account in mr reiserer’s name once in the reiserer account the shares were liquidated for dollar_figure with mr bell authorizing the proceeds to be transferred to rossendale’s schwab account the bells argue that the liquidated shares from the reiserer account were not mr bell’s and that he was merely a trustee of his father’s and mother’s trust accounts the bells further argue that respondent has not provided an explanation for the calculation of the gain mr bell testified that r p partnership was another name for himself and his wife the shares that came from the r p partnership and were transferred first to the reiserer account and later as liquidation proceeds to the rossendale account were owned by the bells the shares in the hoyt bell account roberta bell account and kelli bell account were eventually transferred to helston and ballyclare and used to purchase northside the shares in those accounts were not transferred to rossendale as part of an alleged private_annuity transaction we conclude that the bells have failed to establish that such a private_annuity transaction in fact existed as to the bells’ argument regarding respondent’s failure to explain the calculation of the gain it is the bells who bear the burden of proving that respondent’s deficiency determinations are incorrect on the issue of the capital_gains on the liquidation of stock the bells have not met their burden_of_proof consequently we conclude that the bells are liable for the capital_gain on the liquidation of stock of dollar_figure because the shares were owned by mr bell and sold for a gain f sec fine the bells concede that the dollar_figure fine against bcm was not properly deducted in as an employee_business_expense the bells argue that the remaining dollar_figure was proper because although the fines were the personal obligation of mr bell mr comsudes and mr palmer respectively bcm was the beneficiary of the work done by the three individuals pursuant to sec_162 no deduction shall be allowed for any fine or similar penalty paid to a government for the violation of any law bcm paid the dollar_figure to satisfy the sec fines levied for violation of the investment advisers act of a federal_law arguing that it was the beneficiary of the work done by mr bell mr comsudes and mr palmer the sec order states that mr bell mr comsudes and mr palmer aided and abetted bcm in committing violations therefore we hold that bcm was not entitled to deduct dollar_figure paid in fines to the sec on behalf of mr bell mr comsudes and mr palmerdollar_figure g charitable_contribution deductions the bells claimed on their returns charitable_contribution deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively for taxable years and respondent disallowed the charitable_contribution deductions in the following amounts dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the contributions in and included the contribution to the foundation of shares of northeast investments trust valued at dollar_figure for and dollar_figure for respondent disallowed the charitable_contribution deductions because mr bell controls the foundation and has not demonstrated the transfer of shares took place sec_170 provides that a taxpayer may deduct any charitable_contribution payment of which is made within the 23mr bell does not argue that the payments of the fines imposed on him on mr comsudes and on mr palmer were deductible to bcm as wages accordingly we need not reach that issue taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary petitioners have provided statements from r p partnership’s schwab account that substantiate the transfer of the shares of northeast investments trust to the foundation the statements show the shares leaving the r p partnership account and the foundation’s statements show the shares in the account along with the value of the shares irs revenue_agent wilcoxon testified that despite receiving substantiation from the bells regarding the contributions to the foundation she disallowed the deductions because mr bell controlled the charity however respondent has not cited any authority in support of his contention that merely having control_over the foundation disqualifies the bells from claiming the charitable_contribution deductions for the contribution of the shares of northeast investors trust to the foundation although the foundation is a private_foundation controlled by the bells control alone is not sufficient to defeat the deduction to the bellsdollar_figure control in the context of private_foundations generally is an issue in determining whether a private_foundation is liable for excise_taxes because of self-dealing see sec_4941 respondent 24the foundation files forms 990-pf return of private_foundation and the bells do not dispute the foundation’s status as a private_foundation however does not contend that there was any self-dealing on the part of the foundation or any other violation of the restrictions or requirements of private_foundations and the record shows none see secs furthermore respondent does not challenge the tax-exempt status of the foundation for the years and the bells claimed total charitable_contribution deductions of dollar_figure however at trial the bells substantiated charitable_contributions of only dollar_figure leaving dollar_figure of unsubstantiated contributions consequently we hold that the bells are entitled to a total charitable_contribution_deduction of dollar_figure h bcm deductions mr bell as the sole owner of bcm reported its income on his schedule e for each of the years in issue bcm claimed deductions on its income_tax returns for various expenses respondent determined that bcm overstated its deductions by dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively bcm claimed deductions of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the services of mr bell in and respectively the foregoing deductions are proper deductions by bcm as wages paid to mr bell pursuant to sec_162 as we have previously determined above however that salary is taxable to mr bell aside from the wages paid to mr bell the bells have failed to substantiate that the deductions bcm claimed are legitimate deductions excepting mr bell’s self-serving testimony which we do not find credible on the basis of the record the bells have not called witnesses or submitted documents that corroborate the claimed deductions see archer v commissioner f 2d pincite weiss v commissioner f 2d pincite schroeder v commissioner tcmemo_1986_467 accordingly we hold that except for the wages paid to mr bell bcm is not entitled to the disputed deductions disallowed in the notices of deficiency consequently we sustain respondent’s determinations increasing the bells’ income by those amounts iv negligence_penalty as to the bells respondent concedes the accuracy-related_penalty pursuant to sec_6662 in the event the court upholds the fraud_penalty against mr bell as we have held above mr bell is liable for the sec_6663 penalty consequently on the basis of respondent’s concession we hold that neither of the bells is liable for the sec_6662 penalty mrs bell is not liable for the accuracy-related_penalty imposed by sec_6662 because the underpayments are due to fraud by mr bell see sec_6662 zaban v commissioner tcmemo_1997_479 aflalo v commissioner tcmemo_1994_596 minter v commissioner tcmemo_1991_448 v sec_6651 addition_to_tax respondent determined that the bells are liable for an addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return by the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect once the commissioner carries his burden of production the taxpayer has the burden of proving that the addition_to_tax is improper rule a 469_us_241 sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 respondent has met his burden of production respondent received the bells’ joint income_tax return for on date petitioners have not shown that they requested an extension furthermore the bells’ return preparer indicated that her records did not reflect that any request by the bells for an extension had been approved the bells have shown no reasonable_cause as to the late filing consequently we conclude that the bells are liable for the sec_6651 addition_to_tax for vi petitioners’ motions to supplement the record petitioners filed motions in each docket to supplement the record seeking leave to submit as evidence a letter dated date from the irs on the status of the investigation of mr reiserer reopening the record for the submission of additional evidence lies within the discretion of the court 401_us_321 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change some aspect of the outcome of the case 114_tc_276 petitioners argue that it is in the interest of justice to grant their motions however petitioners do not articulate why it is in the interest of justice or how the evidence would change any aspect of the outcome of the instant case we hold that reopening the record is not warranted therefore petitioners’ motions will be denied in reaching all of our holdings herein we have considered all of the arguments made by the parties and to the extent not mentioned above we conclude they are without merit irrelevant or unnecessary to reach to reflect the foregoing an appropriate order will be issued decisions will be entered for petitioner in docket nos and decisions will be entered under rule in docket nos and
